Citation Nr: 0308118	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound to the back, with retained fragment in the left lung 
adjacent to the aortic arch, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 10 percent 
evaluation for shell fragment wound to the back, with 
retained fragment in the left lung adjacent to the aortic 
arch. 

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2002.  A 
transcript of this hearing has been associated with the 
claims file.

In October 2002, the Board remanded the claim for the RO to 
arrange for a VA examination, to determine the severity of 
the veteran's shell fragment wound.  The examination was 
conducted in April 2001.  In an April 2002 rating decision, 
the RO continued the 10 percent evaluation.

The case has been returned to the Board for further appellate 
review.

The veteran may have raised a claim of a total disability 
rating based on individual unemployability (TDIU).  This 
issue is not before the Board and is referred to the agency 
of original jurisdiction.


FINDING OF FACT

Shell fragment wound to the back, with retained fragment in 
the left lung adjacent to the aortic arch, is manifested by a 
deep penetrating wound and a retained foreign body.  There is 
minimal if any loss of deep fascial or muscle substance with 
normal strength and endurance.


CONCLUSION OF LAW

Shell fragment wound to the back, with retained fragment in 
the left lung adjacent to the aortic arch, is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a December 2002 letter to the veteran, the RO explained that 
in order to establish entitlement to an increased evaluation, 
the evidence must show an increase in severity of the 
veteran's current physical or mental disability.  The RO 
specified that this could be shown by medical evidence or 
other evidence showing that the veteran had an increase in 
persistent or recurrent symptoms of disability.  The RO also 
indicated that the veteran could submit his own statements or 
statements from other people describing the veteran's 
physical disability symptoms.  The RO stated that the veteran 
should submit the name of any person, agency, or company who 
might have records that would help the RO decide the claim, 
the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
condition for which the veteran was treated, in the case of 
medical records.  The RO also stated that if there were 
private medical records that would support the veteran's 
claim, the veteran should fill out an authorization to 
release information form so the RO could request those 
records for him.  The RO added that the veteran could also 
obtain the records himself and send them to the RO.  The RO 
stressed that the veteran should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain specifically pertaining to the veteran's claim on 
remand.

In the July 1998 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 4.73, Diagnostic Code 
5321, pertaining to disability of the thoracic muscle group, 
and with the text of 38 C.F.R. § 4.56, pertaining to the 
applicable criteria for an evaluation of a muscle disability.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the December 2002 letter to the veteran, the RO 
specified that it would help him obtain medical records, 
employment records, or records from other Federal agencies, 
provided that he gave the RO enough information about those 
records so that the RO could request them from the 
appropriate person or agency.  The RO stressed that it was 
still the veteran's responsibility to support his claim with 
the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The Board notes that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, and Diagnostic Code 5321, 
which addresses disabilities of the thoracic muscles, changed 
effective July 1997.  The record does not show that the 
veteran was notified of these changes.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, which would apply here, the 
version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
the changes made to 38 C.F.R. § 4.56 and Diagnostic Code 5321 
were not substantive and thus neither is more favorable to 
the appellant's claim.  Consequently, failure to notify the 
veteran of the change in the law was harmless error.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The veteran's service medical records indicated that he was 
wounded in action on June 1, 1968, by a hand grenade, and 
sustained a fragment wound, posterior chest, with no artery 
or nerve involvement.  The records showed that there was 
delayed primary closure to the wound of the posterior chest 
on June 6, 1968.  The records note that the veteran was 
hospitalized for 4 days at an Evac Hospital and 29 days in a 
Convalescent Center. 

A February 1988 treatment report from Dr. Powell indicated 
that the veteran had evidence of some arthritic changes in 
his thoracic spine, and a lead fragment next to the aorta, 
which the doctor did not think was the reason for the 
arthritic changes in the spine.  He noted that the veteran 
had a small scar where the shrapnel entered the body.  The 
doctor noted that the veteran could have some irritation of 
some sensory nerves at the skin level that could be giving 
the veteran pain, but the doctor stated that he did not think 
that that was the reason for the arthritic changes.

In a December 1988 VA examination report, the veteran 
reported that he was unable to sleep at night because of back 
pain and chest pain.  The examiner noted that the veteran's 
back pain was confined to the mid-upper and left subscapular 
areas, and that chest pain was localized in the left lower 
anterior region.  The examiner noted the following:

There is a 3.5 cm well-healed nontender 
macular transverse scar on the left upper 
back, situated 5 cm inferior to the lower 
edge of the left scapula.  Percussion of 
the thoracic vertebrae elicited no 
discomfort.  Compression of the sternum 
also failed to elicit any discomfort.  
The skeletal musculature of the upper 
limbs was well developed and there was no 
motor weakness.  

The examiner entered the following diagnoses:  (1) status of 
shell fragment wound to left upper back with retained 
fragment in left intrathoracic region; (2) degenerative 
intervertebral disc disease of the thoracic vertebrae not 
found; (3) spondylosis of thoracic vertebrae; (4) history of 
upper back pain syndrome; and (5) osteo[] of axial skeleton, 
mild, by x-ray criteria.

A December 1988 VA x-ray report of the thoracic spine showed 
no interval change since a pervious study from July 1985.  
There were anterior bridging osteophytes in the mid dorsal 
spine, vertebral body height and disc spaces were well-
maintained, pedicles were intact, a tiny piece of shrapnel 
was projected over the posterior aspect of the left sixth rib 
and was unchanged in position, and no bony lesions were 
demonstrated.

In July 1991 and August 1995 outpatient treatment reports 
from Dr. Powell, the veteran complained of problems with mid 
and low back pain.  Neurologically he was intact, with no 
sensory or motor loss demonstrated.  There was tenderness in 
the vertebral area and also paravertebral muscle spasms were 
present.  In March 1994 and August 1995 outpatient treatment 
reports, Dr. Powell noted significant osteoarthritis of the 
thoracic lumbar spine.

In an April 1996 VA examination report, the veteran indicated 
that he had some pain in the upper back area.  The examiner 
noted a 3 cm, slightly diagonally-oriented scar situated 7 cm 
inferior to the medial border of the left scapula and about 
6.5 cm from the mid-sagittal plane of the upper back.  The 
scar was nontender and well-healed.  The examiner noted that 
shoulder forward elevation was 170 degrees bilaterally, 
shoulder abduction was 140 degrees bilaterally, and there was 
normal internal and external rotation of the shoulders.  
There was no winging of the left scapula, the upper 
extremities were well-muscled, and there was no evidence of 
skeletal weakness or atrophy.  Lateral flexion of the 
thoracic vertebrae was 15 degrees to the left and 20 degrees 
to the right.  The examiner entered the following diagnosis: 
status of shrapnel wound to the left upper back with a well-
healed scar and radiographic evidence of retained metallic 
fragment in the left upper lobe adjacent to the aortic arch 
with no respiratory complaints.

In a March 1997 VA physical therapy outpatient treatment 
report, the veteran reported a history of right cervical, 
shoulder, and mid to lower back pain.  The examiner noted 
that the veteran had very poor posture with severely rounded 
shoulders, right greater than left, and a forward head.  Left 
shoulder range of motion and strength were within normal 
limits.  The right shoulder was minimally limited at the end 
ranges but strength was within normal limits.  The examiner 
entered a diagnosis of cervical degenerative joint disease 
and chronic pain and poor posture which would benefit from 
stretching, strengthening, posture improviate, and cervical 
traction.

In a February 1998 VA examination report, the veteran 
complained of pain in the middle of the back, which was 
aggravated by activity.  He also reported that bending and 
stooping increased the discomfort, and that he had a 
difficult time finding a comfortable position to rest.  The 
examiner noted flexion of the back to 30 degrees, extension 
to 40 degrees, right and left bending to 35 degrees, and 
turning to the right and left to 40 degrees.  There was no 
muscle guarding in the back.  The examiner entered the 
following diagnoses:  (1) shrapnel injury to the back of the 
left chest and spine, with a moderate amount of residuals 
based primarily on pain and mild stiffness of the back; and 
(2) significant arthritis in other joints, with no reason to 
believe that these manifestations are associated with the 
service-connected back pain.

In a September 1997 statement, the veteran indicated that the 
wound that he received in his back during service had caused 
him to have severe back pain to the point where he could not 
work.  In a March 2000 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that while he was 
being treated for his wound in the service, his wound was 
constantly cleaned, and that when he was released from the 
hospital the wound was scarred over and healed.  The veteran 
stated that he was currently unable to keep employment, 
including working for an aluminum window and door 
manufacturer and as a carpet layer, because he was unable to 
lift things due to the pain in his back.  The veteran also 
stated that he had zero feeling in the area of the scar, and 
would not feel anything if it was touched or even stuck with 
a pin.  

In an April 2001 VA examination report, the veteran 
complained of weakness, fatigue, chronic pain, and pins and 
needles in his neck and back, and a stabbing pain in his 
back.  He rated his pain as a 6 to 7 on a scale of 1 to 10.  
The examiner made the following findings upon physical 
examination of the veteran:

[The veteran] was basically stiff and did 
not move much at all, not more than 10-
15% in his neck, mid, and low back.  He 
seemed to move much more freely when he 
was sitting and talking to me.  Straight 
leg raising was negative.  Neurological 
examination was negative.  The [veteran] 
has a single wound of entrance in the 
left upper chest posteriorly paradorsally 
which is probably 2 inches long and about 
1/2 inch wide at its widest.  There is no 
exit wound.  There is minimal, if any, 
loss of deep fascia or muscle substance 
and the adjacent muscles around his quite 
small wound feel normal and seem to have 
normal strength and endurance.

X-RAYS:  Multilevel osteoarthritic 
changes, relatively mild in his neck, 
mild to moderate in the low back, 
moderate in the dorsal area, compatible 
with his age.  A metallic foreign body is 
seen in the AP in the left chest field.  
Review of records indicates that this is 
deep in the chest adjacent to the blood 
vessels.

RECOMMENDATION:  This patient's physical 
examination was not reliable and was not 
reproducible.  I think there was some 
exaggeration of his movement.  I reviewed 
his records, and from time to time he has 
been seen for his neck and back, but he 
has also been seen for his knee and 
multiple medical problems.  On an 
orthopaedic basis, the osteoarthritis 
that I see is totally compatible with his 
age.  I would not think that the wound 
that he has described would lead to these 
arthritic changes.  I do not feel that 
his problems with his neck or low back 
are related [to] this injury.  It is not 
totally unreasonable to say that some mid 
back pain is attributable to this injury, 
and I feel the 10% service-connected 
disability is reasonable and I see no 
reason to change it.




III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2002).  Otherwise, the 
lower rating will be assigned.  See id.

As stated above, changes were made to the criteria for muscle 
disabilities and for the thoracic muscles in July 1997; 
however, those changes did not affect the applicable criteria 
in this case.

Under Diagnostic Code 5321, slight disability of the thoracic 
muscle group warrants a 0 percent disability rating, moderate 
disability of the thoracic muscle group warrants a 10 percent 
disability rating, and severe or moderately severe disability 
of the thoracic muscle group warrants a 20 percent disability 
rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2002).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(2002).  A slight disability of the muscles involves a simple 
wound of muscle without debridement or infection.  See id.  
History and complaint of the disability will include a 
service department record of a superficial wound with a 
period of brief treatment and then a return to duty.  See id.  
The evidence should also show healing with good functional 
results, and no cardinal signs or symptoms of a muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See id.  Objective 
findings should show a minimal scar, with no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in the muscle 
tissue.  See id.

A moderate disability of the muscles involves a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  See 38 C.F.R. 
§ 4.56(d)(2).  History and complaint of the disability will 
include a service department record or other evidence of in-
service treatment for the wound.  See id.  The evidence 
should also show a consistent complaint of one or more of the 
cardinal signs and symptoms of a muscle disability, including 
loss of power, weakness, fatigue-pain, impairment of 
coordination, uncertainty of movement, and particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  See 
id.  Objective findings should show entrance and (if present) 
exit scars, small or linear, indicating a short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See id.

A moderately severe disability of the muscles involves a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. § 4.56(d)(3).  
History and complaint of the disability will include a 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  See id.  The evidence should also show a consistent 
complaint of cardinal signs and symptoms of a muscle 
disability, including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement, and, if present, 
evidence of an inability to keep up with work requirements.  
See id.  Objective findings should show entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  See id.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  See id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for shell fragment wound 
to the back, with retained fragment in the left lung adjacent 
to the aortic arch is not warranted.

A 10 percent disability evaluation for a moderate disability 
of the thoracic muscle group requires a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  See 38 C.F.R. § 4.56(d)(2).  History 
and complaint of the disability will include a service 
department record or other evidence of in-service treatment 
for the wound.  See id.  The evidence should also show a 
consistent complaint of one or more of the cardinal signs and 
symptoms of a muscle disability, including loss of power, 
weakness, fatigue-pain, impairment of coordination, 
uncertainty of movement, and particularly a lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  See id.  
Objective findings should show entrance and (if present) exit 
scars, small or linear, indicating a short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See id.

In this case, the evidence supports a finding of no more than 
a moderate injury of the thoracic muscle group, based on the 
criteria of 38 C.F.R. § 4.56.  The medical records show 
residuals of a deep penetrating wound from a shrapnel 
fragment.  The service medical records show in-service 
treatment for the wound.  The examination reports indicate an 
entrance scar.  There is no exit scar.  The VA examination 
reports and private outpatient treatment reports indicate a 
consistent complaint of back pain.  The veteran has stated 
that he was unable to continue employment because of the pain 
in his back, and that bending and stooping increased his 
discomfort, indicating a lowered threshold of fatigue after 
average use.  In the December 1988 report, the examiner noted 
that the pain was confined to the mid-upper and left 
subscapular areas, which are in the area of the wound.  In 
the April 2001 VA examination report, the examiner noted that 
some mid-back pain was expected from residuals of the wound, 
separate from the pain caused by the veteran's arthritis of 
the spine.

Other symptoms of a muscle disability appear to be minimal.  
In the April 2001 VA examination report, the examiner noted 
that the adjacent muscles around the wound felt normal and 
seemed to have normal strength and endurance.  In addition, 
the report showed minimal, if any, loss of deep fascia or 
muscle substance.  Although in that report the veteran 
demonstrated stiffness and did not move more than 10 to 15 
percent in his mid-back, the examiner stated that the 
veteran's physical examination was not reliable and was not 
reproducible.  That examiner noted that he thought there was 
some exaggeration of his movement.  In addition, the examiner 
commented that the veteran seemed to move much more freely 
when he was just sitting and talking to the examiner.  The 
Board finds the opinion of a skilled and unbiased medical 
professional more probative than the veteran's demonstration 
of physical disability in a claim for monetary benefits.  The 
February 1998 VA examination report indicated no muscle 
guarding in the back.  The April 1996 VA examination report 
noted that there was no winging of the left scapula, the 
upper extremities were well-muscled, and there was no 
evidence of skeletal weakness or atrophy.  Further, in the 
July 1991 outpatient treatment report, Dr. Powell noted that 
there was no motor loss demonstrated, and in the March 1997 
VA physical therapy report, the veteran's left shoulder range 
of motion and strength were within normal limits.  

In order to warrant a moderately severe disability rating, 
which is the next higher rating, the evidence must show a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. § 4.56(d)(3) 
(italics added).  Further, history and complaint of the 
disability will include service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound.  See id.  In this case, the Board 
notes that the veteran was hospitalized for approximately 33 
days.  However, indications of debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring, are less evident.  The service medical records from 
the veteran's hospitalization for treatment of the wound show 
a diagnosis of a fragment wound to the posterior chest, no 
artery or nerve involvement, and a delayed primary closure of 
the wound.  There are no additional diagnoses or remarks.  At 
the hearing before the undersigned Veterans Law Judge, the 
veteran stated that his wound was constantly cleaned, and 
that when he was released from the hospital the wound was 
scarred over and healed.  This evidence tends to show an 
absence of a prolonged infection.  Chest x-rays and 
examinations since the veteran's discharge do not 
specifically address whether there was debridement, sloughing 
of soft parts, or intermuscular scarring.  However, the 
evidence does show that the veteran's scar was well-healed 
and nontender, and that the piece of shrapnel was situated 
over the sixth rib adjacent to the aortic arch with no change 
in position and no bony lesions.  Normal tone tends to 
establish that sloughing of soft parts was not present.

In addition, for a moderately severe disability rating, the 
evidence should show indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and tests of strength 
and endurance compared with the sound side should demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).  
The examiner in the April 2001 VA examination report 
specifically stated that there was minimal, if any, loss of 
deep fascia or muscle substance.  In addition, the examiner 
noted that the adjacent muscles around the wound felt normal 
and seemed to have normal strength and endurance.  Further, 
strength appears to be equal between the right and left sides 
of the back.  In the March 1997 VA physical therapy report, 
left shoulder range of motion and strength were within normal 
limits, while the right shoulder was minimally limited at the 
end ranges but strength was within normal limits.  These 
reports do not show positive evidence of impairment; on the 
contrary, strength of the left and right sides are for the 
most part equally normal, with the right side having slightly 
less limitation of motion.

Thus, the Board finds that the veteran does not meet the 
criteria for a moderately severe injury of the thoracic 
muscles.  The Board concedes that there was a deep 
penetrating wound, a period of hospitalization, and a 
retained foreign body.  However, there is no debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring, there are no indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
strength was within normal limits on both sides.  Without a 
finding of these latter criteria, a 20 percent evaluation for 
a moderately severe disability is not warranted.  The Board 
finds that the preponderance of the evidence is against a 
grant of a 20 percent evaluation for a moderately severe 
disability of the thoracic muscles, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board further notes that a separate evaluation is not 
warranted for the scar on the veteran's back.  During the 
pendency of this appeal, changes were made in August 2002 to 
the Schedule for Rating Disabilities for skin disorders, as 
set forth in 38 C.F.R. § 4.118 (2002).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the old criteria, a scar which was 
superficial, poorly nourished, with repeated ulceration was 
assigned a 10 percent disability evaluation, and a scar which 
was manifested as superficial, tender, and painful on 
objective demonstration was also assigned a 10 percent 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805 (prior to August 2002).  Under the new criteria, a scar 
which is superficial and unstable warrants a 10 percent 
disability evaluation, and a scar which is superficial and 
painful on examination will also be assigned a 10 percent 
evaluation.  See 67 Fed. Reg. 49,596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804).  However, 
regardless of which rating criteria are considered, the scar 
does not result in a separately rated disability.  The scar 
is small and well-healed, there is no indication of pain, 
tenderness, or ulceration, and the scar is not superficial.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).  Although the veteran has reported an inability to 
work - no examiner has associated such an inability with the 
service-connected disability - the veteran has other 
orthopedic impairments, including arthritis.  Furthermore, an 
examiner has clearly established that certain complaints are 
not reproducible or reliable.  Such evidence does not warrant 
further consideration of an extraschedular rating.


ORDER

Entitlement to an increased rating for a shell fragment wound 
to the back, with retained fragment in the left lung adjacent 
to the aortic arch, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

